Exhibit 99.1 HACKENSACK, NJ,September 3, 2010 – First Real Estate Investment Trust (“FREIT”) announced its operating results for the nine and three-months ended July 31, 2010. The results of operations as presented in this earnings release are unaudited, and are not necessarily indicative of future operating results. FINANCIAL HIGHLIGHTS Nine Months Ended July 31, 2010 Three Months Ended July 31, 2010 *Net Income Per Share-Basic: *Dividends Per Share: *FFO Per Share-Basic: *FFO Payout: 81.1% 81.1% *Average Residential Occupancy: 94.0% 94.4% *Average Commercial Occupancy: 89.9% 89.3% RESULTS OF OPERATIONS Real Estate revenue for the nine months ended July 31, 2010 (“Current Nine Months”) increased 3.9% to $33,056,000 compared to $31,803,000 for the nine months ended July 31, 2009 (“Prior Nine Months”). Real Estate revenue for the three months ended July 31, 2010 (“Current Quarter”) increased 3.5% to $10,847,000 compared to $10,484,000 for the three months ended July 31, 2009 (“Prior Year’s Quarter”). Net income attributable to common equity (“Net Income”) for the Current Nine Months was $3,678,000 ($0.53 per share basic) compared to $4,180,000 ($0.60 per share basic) for the Prior Nine Months. Net Income for the Current Quarter was $1,376,000 ($0.20 per share basic) compared to $1,574,000 ($0.23 per share basic) for the Prior Year’s Quarter. The schedule below provides a detailed analysis of the major changes that impacted Net Income for the nine and three months ended July 31, 2010 and 2009: Nine Months Ended July 31, Three Months Ended July 31, Change Change (in thousands, except per share) (in thousands, except per share) Real estate revenues: Commercial properties $ Residential properties ) 94 Total real estate revenues Operating expenses: Real estate operations General and administrative ) ) Depreciation 22 Total operating expenses Operating income 72 Investment income 95 ) 29 40 ) Financing costs ) Net income ) ) Net income attributable to noncontrolling interests (formerly referred to as minority interests) ) ) 70 ) ) (7 ) Net income attributable to common equity $ $ $ ) $ $ $ ) Earnings per share-basic (attributable to common equity) $ $ $ ) $ $ $ ) Weighted average shares outstanding SEGMENT INFORMATION The following table sets forth comparative net operating income ("NOI")data for FREIT’s real estate segments and reconciles the NOI to consolidated net income for the Current Nine Months and Current Quarter, as compared to the prior year’s comparable periods: Commercial Residential Combined Nine Months Ended Nine Months Ended Nine Months Ended July 31, Increase (Decrease) July 31, Increase (Decrease) July 31, $ % $ % (in thousands) (in thousands) (in thousands) Rental income $ $ $ % $ $ $ ) -0.5 % $ $ Reimbursements % - - - Other ) -22.9
